Beck, J.
In a petition for the writ of habeas corpus it was alleged, that the defendant, the sheriff of Fulton County, Georgia, illegally held the petitioner under arrest; that in July, 1911, he was arrested by officers of the State of Tennessee under an indictment in that State for the offense of burglary; that subsequently, and while he was thus in the custody of the proper authorities of the State of Tennessee, they voluntarily delivered him to the marshal of the United States, who took him to Memphis, Tennessee, where he was sentenced by the district court of the United States to serve a sentence of five years in the Federal penitentiary at Atlanta; that since then he has been continuously in the custody of the officers of the United States; that the sheriff of Fulton county holds him under, an order of the Governor of Georgia, commanding his delivery to the officers of the State of Tennessee under a requisition issued by the Governor of that State, it being claimed that petitioner is a fugitive "from justice from that State, which he denies. Held, that the denial of the writ of habeas corpus was proper. Kelly v. Mangum, 145 Ga. 57 (88 S. E. 556), and cases there cited.

Judgment affirmed.


All the Justices concur.

Habeas corpus. Before Judge Hill. Fulton superior court. May 1, 1916.
Troutman é Troutman, for plaintiff.